Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (U.S. 20070135570) in view of Kikuichi (JP2005-320367; reference made to include English machine translation), Seo (WO2006001570) and Fan (U.S. 20050234202).
	Krishnamurthy exemplifies compositions comprising polycarbonate (PC), a functional copolymer exemplified as Elvaloy PTW and a styrene acrylonitrile copolymer (SAN). ¶[0111]
	The polycarbonate reads over the polycarbonate resin of Claim 1.
	The Evaloy PTW reads over the first polyolefin of the modified polyolefin of Claim 1 as this is the product used by Applicant for the first polyolefin in their examples.  (R1 = C1 alkyl (meth) and Y = glycidyl modified ester group).
	The SAN reads over the aromatic vinyl copolymer resin as this is Applicant’s aromatic vinyl copolymer resin. (Styrene = aromatic vinyl).
	The exemplified compositions of Krishnamurthy do not exemplify a mice with the recited particle size, a second polyolefin nor a phosphorous flame retardant.
	With respect to the mica and the phosphorous flame retardant, Krishnamurthy teaches mica as a potential filler in ¶[0068] and phosphorous flame retardants in ¶[0094]-¶[0096].
	Kikuichi, working in the field of moldable polycarbonate compositions similar to Krishnamurthy and Applicant, teaches mica with average particle sizes of 30 to 300 microns improve the rigidity of the polycarbonate compositions. ¶[0029]  An average particle size of 250 microns are exemplified. (¶[0085])

	This reads over the mica of Claim 1 as the range of average particles sizes overlaps the recited range and the motivated particle size is in the range recited.
	
	Kikuichi also teaches organic phosphorous as a flame retardant provides good flame resistance and improved flexural modulus. ¶[0035].  Such as flame retardant is exemplified as bisphenol-A phosphate ester (CR-741) by Kikuichi.  This is one of the specific examples of phosphate based flame retardants in Krishnamurthy in ¶[0096].
	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Krishnamurthy by adding a phosphorous flame retardant taught by Krishnamurthy for the advantage of providing good flame resistance and improved flexural modulus in the resulting compositions as taught by Kikuichi.  One of ordinary skill in the art would have been motivated to choose a bisphenol-A phosphate ester type flame retardant because Kikuichi exemplifies one and Krishnamurthy suggests one.
	This reads over the phosphate flame retardant of Claim 1.

	With respect to the second polyolefin, Krishnamurthy teaches multiple functionalized polyolefin materials can be used in the compositions in ¶[0061] -¶[0067].

	It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Krishnamurthy by adding an ethylene/alky (meth) acrylate copolymer to the composition for the advantage of providing good impact strength and flowability while maintaining good balance of physical properties such as heat resistance, thermal stability, processability and appearance as taught by Seo.  One of ordinary skill in the art would have been motivated to add Elvaloy AC 1330 when practicing Krishnamurthy as motivated above because Seo exemplifies it.
	Elvaloy AC 1330 is exemplified as the second polyolefin by Applicant. R2 = H and R3= C1 alkyl (methyl) in Formula 3
A skilled artisan would have a reasonable expectation of success in the above modification of adding Elvaloy AC 1330 to compositions already comprising Elvaloy PTW because Fan exemplifies such combinations for polycarbonate compositions which include ABS.  Krishnamurthy suggests ABS as component of the compositions in ¶[0050] which suggests that the compositions of Krishnamurthy can still support the use of both an ethylene /alkyl acrylate and ethylene, butyl acrylate and glycidyl methacrylate, the above two Elvaloys, even when ABS is not used in practicing Krishnamurthy.
This reads over the second polyolefin of Claim 1.

	Regarding Claim 5, SAN is an aromatic vinyl monomer copolymerized with acrylonitrile which reads over Claim 5.
	Regarding Claim 7, Fan provides evidence that Elvaloy 1330AC is 30 wt% methyl acrylate and the balance ethylene ¶[0012] which reads over the ranges of Claim 6.
	Regarding Claim 8, the above bisphenol A phosphate ester is a phosphate compound which reads over Claim 8.
	Regarding Claim 9-11, Krishnamurthy is silent on the material properties recited by the motivated compositions.  Kikuichi exemplifies composition comprising polycarbonate, SAN (AS), mica with average particle size of 250 microns, a bisphenol A phosphate ester type flame retardant which have Flexural modulus from 6200 MPa and 7500 MPa along with HDT of 105 oC to 107 oC.  (See partially translated Table at the end of English machine translation of Kikuichi).  Therefore, one of ordinary skill in the art would have been motivated to strive for Flexural modulus and HDT values in those range when practicing the invention of Krishnamurthy as modified above because Kikuichi teaches such amounts.  The flexural modulus claimed in MPa is 5589.79 MPa to 8335.65 MPa.  Therefore, the above flexural modulus range is within the range recited.  While the test conditions are unclear for both the 
	The motivated compositions of Krishnamurthy comprise mica with an average particle diameter of 250 microns and also have both a first polyolefin and second polyolefin which are exemplified by Applicant as claimed.  All of the compositions in the as-filed specification meet the limitation of the dart dropping recited by Claim 11 when they have both polyolefins used by Applicant (Elvaloy PTW and Elvaloy AC 1333) and also a mica with average particle size in very close to that exemplified (250 microns in the motivated vs. 280 microns exemplified).  Therefore, based on these similarities, one of ordinary skill in the art is reasonably suggested the motivated compositions of Krishnamurthy as discussed above must meet the recited dart dropping limitation of Claim 11.
  
	Regarding Claim 13, molded objects are taught by Krishnamurthy in ¶[0110].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (U.S. 20070135570) in view of Kikuichi (JP2005-320367; reference made to include English machine translation), Seo (WO2006001570) and Fan (U.S. 20050234202) as applied to Claim 1 above in further view of Lee (U.S. 20030216508) and as evidenced by Lamberts (U.S. 20190225750) and Elvaloy PTW datasheet.

Lamberts establishes that Elvaloy PTW is 67 wt% ethylene, 28 wt% butyl acrylate and 5 wt% glycidyl methacrylate. ¶[0194]  Elvaloy PTW datasheet establishes the acrylate portion of the copolymer is 28 wt% and, therefore, the balance of ethylene must be at most 72 wt% regardless of how the glycidyl unit is counted.  Therefore, Lamberts and Elvaloy PTW datasheet establish Applicant’s exemplified Elvaloy PTW does not read over the ethylene (Formula 1) range of Claim 6.
Lee, working in the field of polycarbonate compositions, teaches ethylene acrylate copolymers used for increasing impact resistance. ¶[0015]  Krishnamurthy teaches similar copolymers used with impact modifiers as in Lee with similar types of specific units in ¶[0061]-¶[0067] but without the amounts of the individual comonomer units.  Therefore, one of ordinary skill in the art is reasonably suggested the amounts of each comonomer of the ethylene acrylates of Lee would be useful in practicing the invention of Krishnamurthy if the exemplified Elvaloy copolymer were unavailable.
Lee teaches ¶[0015] the preferred amount of ethylene in the copolymers is 30 – 95 wt%, 20 to 30 wt% of alkyl acrylates, such as Elvaloy’s butyl acrylate, and 1.4 to 12 wt% of glycidyl methacrylate, such as Elvaloy’s glycidyl methacrylate.  
Therefore, it would have been obvious to a person of ordinary skill in the art the time the invention was filed to practice the invention of Krishnamurthy using copolymer of ethylene acrylate in which the amount of ethylene in the copolymers is 30 – 95 wt%, 20 to 30 wt% of alkyl acrylates, such as Elvaloy’s butyl acrylate, and 1.4 to 12 wt% of glycidyl methacrylate, such as Elvaloy’s glycidyl methacrylate because Lee suggests these amounts are useful for 
The above ethylene range overlaps that of the Formula 1 range of Claim 6 and the above glycidyl acrylate range meets the limitation of Formula 3 of Claim 6.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy (U.S. 20070135570) in view of Kikuichi (JP2005-320367; reference made to include English machine translation), Seo (WO2006001570) and Fan (U.S. 20050234202) as applied to Claim 1 above in further view of Chen (U.S. 20070299174) and UL94 specification.
Krishnamurthy, Kikuichi, Seo and Fan are applied as above.  Krishnamurthy teaches flame retardants added to the compositions and general end use applications such as automotive, home appliances, electrical components and telecommunications (¶[0110]) but does not direct one of ordinary skill in the art to any flame retardancy standard or amount.
Chen, working in the field of polycarbonate compositions, teaches the UL94 standard is commonly used in manufacturing enclosures, structural parts and insulators found in consumer electronic products (5VA, 5VB, V-0, V-1, V-2, HB). ¶[0137]
The tests are done at 1.2 mm in Chen, for example (see Table 2).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Krishnamurthy in particular as modified by Kikuichi and Seo, to achieve flame retardancy to the UL 94 specification as this is taught by Chen to be a flame retardancy specification relevant to many of the end use application areas of Krishnamurthy.  One of ordinary skill in the art would have been motivated to run the tests at 1.2 mm because this is exemplified by Chen as relevant thickness for these tests in Table 2.  One of 
The recited 2.0 mm thickness is thicker than the 1.2 mm motivated above and as such one of ordinary skill in the art is reasonably suggested the compositions that achieve V-0 and 5VA motivated above at 1.2 mm must also achieve these ratings at 2.0 mm as there it logically follows there is more material to resist the flame in the thicker samples.
This reads over the limitation of Claim 12 as 5VA is a higher level of flame retardancy than 5VB.

Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is Krishnamurthy (U.S. 20070135570) which teaches polycarbonate compositions which comprise a copolymer according to the first polyolefin, styrene-acrylonitrile (SAN) a vinyl copolymer and also is open to mica and phosphorous based flame retardants.  Kirshnamurthy is also open to multiple ethylene acrylate based copolymers such as another ethylene methacrylate type functional copolymer.  Using the prior art of record, Kikuichi (JP2005-320367) and Seo (WO200601570) to add mica, phosphorous flame retardant, and another polyolefin yield great ranges in the amounts of each component.  These ranges are also in weight percent relative to 100 parts of total composition rather than 100 parts of the 
	With respect to Claim 3, Krishnamurthy is silent on a ratio to a filler (mica) and a functional ethylene copolymer.  Using the 10 – 30 wt% range of mica above and the exemplified amounts of both polyolefins (2 wt% - 8 wt%) + 3wt% would yield a reasonable range of 5 wt% to 11 wt%.  This leads to mica: polyolefin ratios of 30:5 to 10:11 which is 1:0.16 to 1.1 which is outside the range claimed.  As Krishnamurthy is completely silent on such a ratio, one of ordinary skill in the art would need some additional motivation absent hindsight to drive the polyolefin amounts to much lower values to even being to get close to the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Christopher M Rodd/Primary Examiner, Art Unit 1766